Citation Nr: 1636763	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for prostate cancer residuals prior to March 11, 2016.

2.  Entitlement to a disability rating in excess of 30 percent for prostate cancer residuals since March 11, 2016.




ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1971 in the United States Army, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2016, the Board remanded the appeal for further development.

In an April 2016 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's prostate cancer residuals, effective from March 11, 2016.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to March 11, 2016, the Veteran's prostate cancer residuals included obstructed voiding that required intermittent catheterization.

2.  Throughout the course of the appeal, the Veteran's prostate cancer residuals have not been manifested by renal dysfunction, urine leakage requiring the wearing of absorbent materials that must be changed two to four times per day, or urinary frequency involving a daytime voiding interval of less than one hour or waking to void five or more times per night.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2016, the criteria for an initial disability rating of 30 percent for prostate cancer residuals, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2015).

2.  Since March 11, 2016, the criteria for a disability rating in excess of 30 percent for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the Veteran's prostate cancer residuals.   

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the March 2013 rating decision on appeal, service connection for prostate cancer residuals was granted.  The Veteran was assigned a 10 percent rating, effective April 23, 2012, pursuant to 38 C.F.R. § 4.115b, DC 7528.

In January 2016, the Board remanded the appeal for further development.

In an April 2016 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's prostate cancer residuals, effective from March 11, 2016.  

Under Diagnostic Code 7528, a 100 percent rating is assignable for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. 38 C.F.R. § 4.115b.

The Veteran was not assigned an initial 100 percent rating for prostate cancer, as he had not had any active malignancy for more than one year prior to filing his claim for service connection.  Rather, the record indicates that his prostate cancer was diagnosed in 2003, treated with brachytherapy in 2004, and has been in remission since.  As the Veteran has not had any active malignancy at any time since filing his claim for service connection, the assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer has not been appropriate since the effective date of service connection.  Accordingly, his disability is to be rated on residuals such as voiding dysfunction or renal dysfunction. 

As discussed below, renal dysfunction has not been shown at any time in the appeal period.  The criteria pertinent to urinary tract infections are also not for application as they are not raised by the evidence.  However, voiding dysfunction is applicable here, and is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted. Id.

As for urinary frequency, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.

As for obstructed voiding, a 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A noncompensable (zero percent) evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

In 2012 private medical records, the Veteran's private urologist documented the Veteran's 2003 diagnosis and 2004 treatment, as well as his PSA levels since that time.  The physician noted that in 2012 the veteran developed a urethral stricture, which was treated conservatively.  The stricture was related to the brachytherapy.

On VA examination in February 2013, the examiner noted the Veteran has been in watchful-waiting status since his 2004 treatment of prostate cancer.  He had a voiding dysfunction causing urinary leakage, but it did not require the wearing of absorbent material.  He had a daytime voiding interval between 2 and 3 hours, and nighttime awakenings to void 2 times.  There was no history of urinary tract or kidney infections.  There were no other residual conditions or complications of his prostate cancer.  The residuals did not impact his ability to work; the Veteran was self-employed in the kiln and furnace industry.

 On VA examination in March 2016, the Veteran reported that in 2012 he developed urinary obstruction, and that ever since, he has since required the use of a foley catheter about once per week.  His private physician taught him to perform his own catheterizations periodically.  The stricture was mild and was due to the brachytherapy.  The examiner noted that the Veteran also had benign prostatic hypertrophy which was not related to the prostate cancer or its treatment, and that this could also contribute to his obstructive symptoms, but the examiner could not determine the degree to which it contributed without resort to speculation.

The examiner stated that the Veteran's prostate cancer was in remission.  He had a voiding dysfunction causing urinary leakage, but it was not severe enough to require the use of absorbent material.  He used tissue paper for the problem, but did not require commercial products.  He had a daytime voiding interval between 2 and 3 hours, and nighttime awakenings to void 2 times.  He did not have recurrent symptomatic urinary tract or kidney infections.  There was no renal dysfunction.  There were no other residual conditions or complications of the prostate cancer or its treatment.  The residuals did not impact his ability to work.  The Veteran had been self-employed since 1966 in a business servicing equipment and furnaces.  

In a March 2016 addendum opinion, the VA examiner stated that she had discussed the Veteran's medical history with his private urologist, and he corroborated everything the Veteran had reported regarding the urethral stricture the Veteran developed as a result of his brachytherapy.  The Veteran performed periodic, "straight" catheterizations when his urinary stream got slow or thin.  The VA examiner noted that the foley catheter referred to in her underlying examination report was essentially the same a straight catheter.  The private physician also reported to her that in addition, perhaps 2-3 times per year, he performed instrumental dilations in his office to treat the urethral stricture.

The Board finds that a 30 percent rating is warranted for the Veteran's prostate cancer residuals prior to March 11, 2016.  The Veteran filed his claim for service connection in April 2012.  The record is clear that since 2012, he has experienced a urethral stricture, which has been treated with intermittent catheterization, thus warranting a 30 percent rating based on the criteria for obstructed voiding.  While there is some indication that the obstructive symptoms could also be due to benign prostatic hypertrophy, when the effects of a service-connected disability and a nonservice-connected disability cannot be separated, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board thus attributes the Veteran's obstructive voiding symptoms to the service-connected prostate cancer and its treatment.

However, the preponderance of the evidence is against a rating in excess of 30 percent at any point in the appeal period.  A 30 percent rating is the maximum rating available under the criteria for obstructed voiding.  The Veteran's urinary leakage has not required the wearing of absorbent materials that must be changed 2 to 4 times per day, so as to warrant the next higher rating under the criteria for urine leakage.  He has not had a daytime voiding interval of less than one hour, or awakening to void 5 or more times per night, so as to warrant the next higher rating under the criteria for urinary frequency. As noted previously, neither renal dysfunction nor urinary tract infections have been shown, and the rating criteria pertaining to those disorders are not for application.  

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  To the extent the Veteran also has erectile dysfunction as a residual of his prostate cancer, service connection has already been awarded for this disability and he receives special monthly compensation for anatomical loss of a creative organ.  

The VA examination reports of  February 2013 and March 2016 are adequate for adjudication.  The examiners examined the Veteran, reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected prostate cancer residuals  that would render the schedular criteria inadequate.  As discussed above, symptoms (urinary leakage, urinary frequency, and obstructed voiding) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words he does not have any symptoms from his service-connected prostate cancer residuals that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged, and the record does not indicate, that he is precluded from attaining or maintaining gainful employment due to his prostate cancer residuals.  Rather, the record indicates he has been steadily employed.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds that a 30 percent rating is warranted for the Veteran's prostate cancer residuals prior to March 11, 2016, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Should the Veteran's service-connected prostate cancer residuals worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for prostate cancer residuals has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO has substantially complied with its January 21016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As directed by the Board, the AOJ obtained updated treatment records, invited the Veteran to identify or provide additional pertinent evidence, and afforded him with an updated VA examination.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  








ORDER

Prior to March 11, 2016, an initial disability rating of 30 percent for prostate cancer residuals is granted.

A disability rating in excess of 30 percent for prostate cancer residuals since March 11, 2016 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


